Opinion issued October 2, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00069-CV
                            ———————————
                     LATIMA DANAE ADAMS, Appellant
                                         V.
                      GEREL MARQUIS EARL, Appellee


                    On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-01433


                          MEMORANDUM OPINION

      Appellant, Latima Danae Adams, has neither established indigence nor paid,

or made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.

APP. P. 20.1, 37.3(b). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 42.3(b).
      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.




                                       2